NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRYANT ESCOBAR, AKA Brayan Otoniel No. 13-72055
Escobar, AKA Ramos Escobar,
                                   Agency No. A095-023-071
             Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Bryant Escobar petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying his motion to reopen removal proceedings and reconsider

the BIA’s dismissal of his appeal from an immigration judge’s (“IJ”) denial of his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for abuse of discretion the BIA’s denial of a motion to

reconsider or reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and

we deny the petition for review.

      We lack jurisdiction to review any challenge Escobar raises to the BIA’s

January 30, 2013, order dismissing his appeal from an IJ’s denial of his first

motion to reopen because Escobar’s petition for review was not timely as to that

order. See Stone v. INS, 514 U.S. 386, 405 (1995).

      The BIA did not abuse its discretion by denying Escobar’s motion to

reconsider where Escobar failed to identify any error of fact or law in the BIA’s

prior order. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must specify

errors of fact or law in a prior decision); Ma v. Ashcroft, 361 F.3d 553, 558 (9th

Cir. 2004).

      In his opening brief, Escobar does not raise any arguments challenging the

BIA’s May 10, 2013, denial of his second motion to reopen. See Corro-Barragan

v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in

opening brief resulted in waiver).




                                          2                                      13-72055
      Finally, we deny Escobar’s request for fees under the Equal Access to

Justice Act.

      PETITION FOR REVIEW DENIED.




                                        3                                     13-72055